Tenney, C. J.
It is not in controversy that on June 11, 1855, R. G. Edwards and H. E. Goddard, who were in trade in the city of Augusta, were indebted on notes of hand, to the plaintiff to the amount of about the sum of seven hundred dollars; that on the evening of that day Joshua L. Heath, an officer, attached the goods of the debtors in their store, upon a writ in favor of the plaintiff and by his direction, and closed the store and took the key, that early the succeeding *483morning the officer was in the store with the plaintiff and Edwards and Goddard; an account of the goods were represented as having been taken by the latter, amounting nominally to the sum of eleven or twelve hundred dollars, and they wore transferred and delivered to the plaintiff without any particular examination on his part, of the quantity and quality, by a bill of sale, absolute in its form, and as consideration therefor, he surrendered his notes.
Subsequently the goods sold to the plaintiff were attached on writs in favor of creditors of Edwards & Goddard, who are not denied to be such in reality, and the officer took the same into his possession. The present action is trespass against the defendant, for taking the goods in favor of the plaintiff. The right to recover is resisted on the ground that the sale to the plaintiff was made by the vendors for the purpose of delaying and defrauding their creditors, and the plaintiff, knowing this purpose, aided them in carrying it into execution.
Much evidence was introduced at the trial on the question as to what was the purpose of the parties to the sale. The plaintiff being a witness, it was proposed by his counsel to ask him, if his intentions and purposes were simply to get security. The defendant’s counsel objected to his testifying to his motives, and contended that he could only be permitted, like any other witness, to testify to acts done, and not to the operations of his mind. The judge overruled the objection, so far as to allow the plaintiff’s counsel to ask him the following question: “ Had you any other purpose or design, in instituting that suit, and taking the bill of sale, except to obtain payment of the notes which you held against the company ?” Against the defendant’s objection, he answered, “I had not. I had no other purpose or motive than to secure my debt.”
The sale of the goods was so perfected that as between the parties to it, it was valid. The property having been delivered to the plaintiff, whether it was effectual to defeat he claim thereto, of attaching creditors, must depend upon *484the motives of the parties to the transaction. Of these motives the plaintiff and his vendors alone had full and perfect knowledge. Under the law as it was, where parties to the suit were incompetent as witnesses, in such a case as the present, the vendor was allowed to testify, on the ground that his interest was balanced. And it was common practice to interrogate him touching his purpose in making the sale. That purpose being a material matter, it was proper to ascertain it, in any manner suited to show it. One not a party to the sale could not know the motives of those who were parties, and such question to him was improper; he could testify to facts within his own knowledge, having a tendency to expose the designs of those who participated in the transaction. No good reason is perceived for excluding absolute knowledge of those who possess it, and permit the same to be inferred from acts in some measure suited to disclose it. The plaintiff was a competent witness, under existing laws, and he was properly allowed to state the design which he had in becoming a purchaser of the goods in controversy.
The defendant relies upon his motion to set aside the verdict, as against the evidence introduced. The facts and circumstances attending the sale of the goods, shown by the testimony generally, is of a character which may well awaken a suspicion that the transaction was fraudulent against the creditors of the vendors. These facts and circumstances, so far as they tend to indicate the motives of the parties to the sale, come from a source where actual knowledge of their designs must have existed, and leaves so little doubt that the sale set up was invalid in law, that we think the jury must have misapprehended the evidence, or disregarded their duty.

Exceptions overruled, Motion sustained,


Verdict set aside, and new trial granted.